Citation Nr: 0924376	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  95-27 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1968.    

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for 
PTSD. 

This case was previously before the Board in April 1998, 
October 2003, January 2005, and November 2005 and was 
remanded to the RO for further development.  

In October 2005, the Veteran appeared at the RO and testified 
via videoconference before the undersigned Veterans Law Judge 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's claim.

A remand by the United States Court of Appeals for Veterans 
Claims or the Board confers on the claimant the right to 
compliance with the remand orders as a matter of law.  Where 
the remand orders of the Board are not satisfied, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has repeatedly asserted that he has PSTD as a 
result of traumatic events he witnessed while serving in the 
Republic of Vietnam.  During his October 2005 hearing, the 
Veteran stated that one such stressor occurred when he 
witnessed the mid-air collision of an airplane and 
helicopter.  He said that he attempted to assist the crash 
victims, but could not reach them because the site was 
surrounded by razor wire.  He claimed that he could see and 
hear the victims as they burned alive.  He stated that the 
crash happened approximately one-half mile from Long Binh in 
April or May of 1967.  

In November 2005, the Board remanded this case so that the 
Veteran's identified stressors could be verified through the 
United States Army & Joint Services Records Research Center 
(JSRRC).  Unfortunately, with regard to the described 
aircraft collision, the AMC only asked the JSRRC to verify 
whether such an event occurred on May 1, 1967.  The JSRRC 
responded that a helicopter crash occurred on May 1, 1967, 
but that the helicopter crash was in Bien Hoa, not near Long 
Binh.  It does not appear that an attempt was made to 
determine whether any aircraft collision occurred at any time 
during April or May of 1967 near Long Binh.  

Accordingly, the case is REMANDED for the following action:

1.	Forward the Veteran's statements with 
regard to the mid-air collision of an 
airplane and helicopter that occurred 
near Long Binh in April or May of 1967, 
as well as copies of his service 
personnel records and any other relevant 
evidence, to JSRRC.  

2.	If the stressor is verified, schedule 
the Veteran for a VA examination to 
determine whether he meets the criteria 
found in DSM-IV for a diagnosis of PTSD 
and whether any PTSD is related to a 
confirmed stressor in service.  The 
examiner should specifically state 
whether or not the Veteran meets each 
criterion for a diagnosis of PTSD 
pursuant to DSM-IV.  The examiner 
should attempt to reconcile the opinion 
with the January 2009 VA examination 
findings.  If an acquired psychiatric 
disorder other than PTSD is found, the 
examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that any current psychiatric disorder 
is related to service.  The examiner 
should include a complete rationale for 
each opinion expressed.

3.	Then, readjudicate the claim.  If the 
decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

